                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

 JEREMY DUSTIN SMART,                   )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )              1:18-cv-00333-RJC
                                        )
                  vs.                   )
                                        )
 NANCY A. BERRYHILL, Acting             )
 Commissioner of Social Security,       )
                                        )
              Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 30, 2019 Order.

                                               December 30, 2019
